UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

EDWIN L. MELTON, )
)

Plaintiff, )

)

v ) Civil Action No. 14-0686 (RMC)

)

DISTRICT OF COLUMBIA, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on Defendants’ motions to dismiss, ECF Nos. 13,
21 and 26. For the reasons discussed below, the Court will grant the motions and dismiss this

action.‘

I. BACKGROUND

“On Feb[ruary] 6, 2012 . . . Shaquita Robinson gave birth to a baby[] girl and they
both tested positive for cocaine.” Id. 11 13. Ms. Robinson, whom the Child and Family Services
Agency (“CFSA”) had placed in a residential drug treatment facility, abandoned the baby
(“IR”), and facility staff“escorted infant J.R. t0 [CFSA]” on March 1, 2012. Id. 11 14; see
generally Reply Mot. to the Mot. to Dismiss Defendants CFSA, Pamela Soncini, Vanessa
William[s]—Campbell, Kelly Friedman, Whitney Bellinger, Rhydell Ngoh, and Elise Hartung,
Pursuant to 1983 & 1985, ECF No. 37 (“Pl’s Opp’n to CFSA Mot”), Exs. (Disposition Report)

at 12-17 (page numbers designated by Plaintiff) & Ex. (Contact Report dated July 18, 2012) at

1 In light ofthe Court’s dismissal ofthis action, Plaintiff’s Motion to Allow Defendant Zanielle Young To Be
Serve[d] on Jan. 15'h 201[5], ECF N0. 44, and Request for Summary Judgment Against Defendant, ECF N0. 41, will

be denied as moot.

19. A paternity test subsequently conﬁrmed that Plaintiff is J.R.’s natural father. Compl. 11 34.

At the time ofJ.R.’s birth, Plaintiff was incarcerated at the Fairfax County Detention Center, id.
11 16, and he remained incarcerated in Virginia through 2014, see id. 1111 38, 54-55.

A child neglect proceeding commenced in the Superior Court of the District of
Columbia (“Family Court”) on March 5, 2012, and pursuant to its Initial Hearing Order, J .R. was
placed in shelter care. See Pl.’s Opp’n to CFSA Mot, Ex. (excerpt from Motion for Termination
of the Parent and Child Relationship) at 27. Plaintiff was served a summons on April 5, 2012.
Compl. 11 16; see id, Ex. (Summons and Order Directing Appearance (Neglect)) at 10. A pretrial
hearing was set for May 16, 2012, and a trial was set for June 4, 2012. Compl. 11 16. The
presiding judge appointed David S. Stein (“Stein”) to represent Plaintiff in that matter. Id. 1111 17-
18. It was Plaintiff’s intention to assert his parental rights, see id. 11 18, and to seek full custody
ofJ.R. upon his release, see id. 1111 21, 28. Plaintiff and Stein discussed J.R.’s placement with a
member ofPlaintiff’s family in the interim. Id. 11 19.

Assigned to J.R.’s case was case worker Whitney L. Bellinger, ofCFSA’s In
Home & Reuniﬁcation Services Division. Id. 11 6; see Pl.’s Opp’n to CFSA Mot, Ex. (excerpt
from Closing Arguments of Adoption Petitioners Z.K.D. & D.L.R.) at 23—24; see also id.
(Disposition Report) at 17. Among other recommendations to the Family Court, the CFSA
Defendants recommended a permanent goal of adoption, that J .R. remain in the foster home in
which she had been placed, and that J .R.’s removal from her mother was in the best interest of
the child. See id., Ex. (Disposition Report) at 15—16.

Unbeknownst to Plaintiff, Ms. Robinson entered into a Stipulation Agreement on
May 16, 2012, pursuant to which she “waived probable cause . . . and agreed to [the]

government’s evidence toward [a] judicial determination under DC. Code § 16-2301(9)(A)(iii).”

2. The Complaint Fails to State a Claim Under the Adoption Assistance and Child Welfare Act

6“

According to Plaintiff, Defendants failed to make reasonable efforts’ to provide
him services,” or to allow him to participate in J .R.’s case planning, among other deﬁciencies,
see Compl. W 104-05, in violation ofthe Adoption Assistance and Child Welfare Act of 1980,
see 42 U.S.C. §§ 620-28, 670-79a. The District argues that, because Plaintif “neither identiﬁes
the specific provision on which his claim rests nor alleges how any ofthe Act’s speciﬁc
provisions were violated,” the claim must be dismissed. District’s Mem. at l 1. “Even if Plaintiff
has satisﬁed the pleading requirements,” the District asserts that his complaint “does not state a
cognizable claim for relief.” 161.; see CFSA Defs.’ Mem. at 3; Stein Mem. at 9. The Court
concurs.
The Act “establishes a federal reimbursement program for certain expenses
incurred by the States in administering foster care and adoption services.” Suter v. Artist M, 503
US. 347, 350-51 (1992). A private individual has no cause of action under either the Act itself
or through an action under 42 U.S.C. § 1983. See id. at 364 (“We conclude that 42 U.S.C. §
671 (a)(1 5) neither confers an enforceable private right on its beneﬁciaries nor creates an implied
cause of action on their behalf”). Accordingly, the Court will grant Defendants’ motions to
dismiss Plaintift‘s claim under the Adoption Assistance and Child Welfare Act.
3. The Complaint Fails to State a Claim Under § 1983
In relevant part, 42 U.S.C. § 1983 provides:

Every person who, under color of any statute, ordinance, regulation custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for
redress . . . .

ll

Id. Under § 1983, an individual may bring suit against a municipality for policies or practices
that result in violations of constitutional rights. See Mortell v. Dep ’t ofSoc. Servs. oft/7e City of
New York, 436 US. 658, 694 (1978) (“[I]t is when execution ofa government’s policy or
custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to
represent ofﬁcial policy, inﬂicts the injury that the government as an entity is responsible under §
1983.”). Section 1983 is not itself a source of substantive rights; rather, it is a method of
vindicating federal rights conferred elsewhere. Albright v. Oliver, 510 US. 807, 811 (1994);
Baker v. McCol/an, 443 US. 137, 144 11.3 (1979).

To state a claim under § 1983, a complaint must allege facts sufficient to show
that (1) the conduct of which Plaintiff complains was committed by a person acting under color
of District of Columbia law, and (2) the conduct deprived Plaintiff of protected rights under the
United States Constitution or federal law. West v. Atkins, 487 US. 42, 48 (1988). It is necessary
first to identify the specific constitutional right allegedly infringed.7 Graham v. Connor, 490
U.S. 386, 394 (1989); see Baker v. District ofColumbia, 326 F.3d 1302, 1306 (DC. Cir. 2003)
("All that is being established at this stage is that there is some constitutional harm suffered by
the plaintiff, not whether the municipality is liable for that harm”).

The Court understands Plaintiff to assert a constitutionally-protected liberty
interest in J .R.’s care and custody. A parent has an “interest . . . in the companionship, care,
custody, and management ofhis [child].” 1 tanley v. Illinois, 405 US. 645, 651 (1972); see
Runnymede-Piper v. District of'Columbia, 952 F. Supp. 2d 52, 57 (D.D.C. 2013)

(“assuming arguendo that Plaintiff has sufficiently alleged a predicate violation founded in a

parent’s constitutional right to the custody of her child”). His “interest . . . does not evaporate

7 Plaintiff fails to state a claim for a violation ofthe Fourteenth Amendment, which does not apply to the District of
Columbia. See Bolling v, Sharpe, 347 US. 497, 498 (1954).

12

simply because [he has] not been [a] model[] parent[] or [has] lost temporary custody of [his]
child to the State.” Santosky v. Kramer, 455 U.S. 745, 753 (1982). Nor is this interest

diminished because Plaintiff is a father. See Stanley, 405 U.S. at 652 (stating that unwed natural
father’s “interest in retaining custody of his children is cognizable and substantial”). A parent’s
interest is not absolute, however, and the government “has an urgent interest in the welfare of the
child" with an eye towards “provid[ing] the child with a permanent home.” Santosky, 455 U.S.
at 766 (citing Lassiter v. Dep ’t ofSoc. Servs. ofDurlzam Cnty., NC, 452 U.S. 18, 27 (1981));
see also Stanley, 405 U.S. at 650 ("The State’s right -- indeed, duty -- to protect minor children
through a judicial determination of their interests in a neglect proceeding is not challenged
here”). “It is not disputed that state intervention to terminate the relationship between [a parent
and his] child must be accomplished by procedures meeting the requisites of the Due Process

Clause.” Lassiter, 452 U.S. at 37 (Blackmun, J., dissenting).

Plaintiff’s Complaint is lacking, however, in its failure to articulate adequately the
deprivation of a protected right. Plaintiff alleges that he had received notice of proceedings in
Family Court, that counsel had been appointed to represent him, and that he has participated in
hearings through counsel and by telephone. Events may not have unfolded as Plaintiff wished,
but his dissatisfaction with, for example, the CFSA Defendants’ recommendations to the Family
Court, or Stein’s responses (or lack of timely responses) to Plaintiff‘s inquiries, do not form a
basis for a due process violation.

Plaintiff is no more successful in articulating an equal protection claim.
Generally, the Equal Protection Clause requires that “all persons similarly situated should be
treated alike.” City ofCleburne, Tex. v. Cleburne Living Ctr, 473 U.S. 432, 439 (1985); see

Women Prisoners of District of Columbia Dep’t of Corr. v. District of Columbia, 93 F.3d 910,

13

924 (DC. Cir. 1996) ( “The dissimilar treatment of dissimilarly situated persons does not violate
equal protection”). Missing from the complaint are factual allegations to support the claim. For
example, Plaintiff asserts that he “was . . . denied the same afforded parental rights,” Pl.’s Opp’n
to District’s Mot. at 37, without identifying the “rights” of which he was deprived or the other
individual or individuals to whom these rights were afforded. Nor does Plaintiff allege how
these other individuals were similarly situated, as he must in order to state a viable equal
protection claim. See Mpras v. District ofColumbia, __ F. Supp. 3d a, _, 2014 WL 6603303,
at *5 (D.D.C. Nov. 21, 2014) (dismissing equal protection claim in light of plaintiff‘s failure to
"allege any facts  about who these other persons are or how they were similarly situated”),
appealﬁ/ed, No. 14-7209 (DC. Cir. Dec. 30, 2014). At most, Plaintiffsuggests that Defendants
treated him differently because of his incarceration, yet Plaintiff fails to acknowledge the
restrictions necessarily imposed upon him or to allege that Defendants were legally obligated to
have provided services to him regardless of the location and duration of his incarceration. Cf.
Scher v. Chie/‘Poslal Inspector, 973 F.2d 682, 683 (8th Cir. 1992) (per curiam) (“Prisoners are
not similarly situated to nonprisoners[.]”). It cannot be said that Defendants violated Plaintiff’s
rights by directing efforts towards or services to Ms. Robinson who was not incarcerated and
who was living in the District of Columbia, rather than providing services to Plaintiff who was
incarcerated in Virginia when J .R. was born and who remained incarcerated at all times relevant

to the Complaint.

Even if Plaintiff had adequately alleged constitutional violations, the analysis
would not be done. Rather, the Court next must determine whether the “complaint stated a claim
that a custom or policy ofthe District of Columbia caused the constitutional violation alleged.”

Baker, 326 F.3d at 1306. The District of Columbia can be held liable under § 1983 only if it “is

14

itself responsible for an unconstitutional deprivation of rights.” Atchinson v. District of
Columbia, 73 F.3d 418, 420 (DC. Cir. 1996) (citing Monell, 436 US. at 690—91). In other
words, “a municipality can be liable under § 1983 only where its policies are the moving force
behind the constitutional violation.” City ofCanton v. Harris, 489 US. 378, 389

(1989) (citations, brackets and internal quotation marks omitted); see also Warren v. District of
Columbia, 353 F.3d 36, 38 (DC. Cir. 2004) ("[M]unicipalities are liable for their agents’
constitutional torts only if the agents acted pursuant to municipal policy or custom”). “It is well—
established that a municipality cannot be held responsible for [its] agents” constitutional torts
under a respondeat superior theory, because the doctrine of respondeat superior liability does
not apply to [§] 1983 claims.” Runnymede-Piper, 952 F. Supp. 2d at 56 (citing Warren, 353
F.3d at 38).

The District moves to dismiss Plaintiff‘s § 1983 claim because his Complaint fails
to allege that “an established municipal policy or custom caused the constitutional violation[s] at
issue.” District’s Mem. at 12. Plaintiff counters that the elements of his § 1983 claim are
"satisfied by the actions of defendants Pamela Soncini, Van[]essa Williams—Campbell, Kelly
Friedman, Whitney C. Bellinger, Rhydell A. Ngoh, Elise L. Hartung, Zanielle Young and
Attorney David Stein,” all of whom were “acting under color oflaw” when they “deprived the
plaintifﬂ] of . . . federal rights pursuant to government policies, customs and unconstitution[al]
statutes on its face, within the Fifth and First Amendment[s].” Pl.’s Opp’n to District’s Mot. at
4—5; see id. at 4 (alleging that the “CFSA defendants and . . . Stein unlawfully conspired against
Plaintiff[] in such a way that deprived [him] of Constitutional Rights”). For example, Plaintiff
asserts, Ms. Hartung deprived him of services and denied him an opportunity to have contact

with J .R., and these actions were approved by her superiors, see id. at 5-6, with whose assistance

15

Ms. Soncini “personally prepared the petition for termination of father and child relationship,”
id. at 6. Thus Plaintiff claims that each defendant “actively participated in the deprivations of
[his] rights.” Id. None of these assertions is set forth in the Complaint, the review of which
reveals only a single mention ofa policy, practice or custom:

[CFSA] by virtue of the existence of persistent pervasive practice,

customs attributable to the course deliberately by official policy

maker [Elise] Hartung and adopted by its supervisor/managers R.

Ngoh, K. Friedman, V. Williams—Campbell and P. Soncini

discriminatorily determining that Plaintiff’s incarceration is a

prerequisite for denying all services . . . and form a basis [for]
terminat[ing] all parental rights.

Compl. 1] 106. Plaintiff neither identifies nor describes the offending practice or custom, the
enforcement of which caused the constitutional violations he has alleged. At most, Plaintiff
alleges in a conclusory fashion that a single individual took actions with respect to a single child
for which her supervisors and the District of Columbia as their employer purportedly are liable
under a respondeat superior theory. His “complaint thus fails to allege a necessary element of
a [§]1983 violation, namely, that there be a deprivation of rights under color of any statute,
ordinance, regulation, custom, or usage of [the District of Columbia].” Darit v. District of
Columbia, 829 F.2d 69, 77 (DC. Cir. 1987) (citing Monell, 436 US. at 691) (internal quotation
marks omitted); Trimble v. District Q/Columbia, 779 F. Supp. 2d 54, 59 (D.D.C. 2011) (ﬁnding
that, where plaintiff “does not name or identify the policies, practices or customs, nor . . . cite[s]
any incident other than the events alleged in her complaint that might provide a basis for
concluding that [the Metropolitan Police Department] has any gender discriminatory policies,
practices or customs,” she is “merely speculating that an unidentified policy and uncorroborated
practice or custom exists without providing any factual heft to support the allegation is
insufficient to state a claim under § 1983”); Burnett v. Sharma, 511 F. Supp. 2d 136, 142
(D.D.C. 2007) (“The amended pleading does not allege that an ofﬁcial District of Columbia

16

policy or custom caused plaintiff to suffer the deprivation of a constitutional or federal statutory
right, and this pleading defect is fatal”). Where, as here, Plaintiff offers “the very type of ‘naked
assertions‘ the Supreme Court found incapable of surviving a Rule 12(b)(6) motion to dismiss,”
Jackson v. Donovan, 856 F. Supp. 2d 147, 150 (D.D.C. 2012), qﬂ’d, No. 12—5154, 2012 WL
4774677 (DC. Cir. Sept. 21, 2012), his § 1983 claims against the District of Columbia must be
dismissed. See, e.g., Gabriel v. Corr. Corp. ofAm, 211 F. Supp. 2d 132, 139 (D.D.C.

2002) (citing Polk County v. Dodson, 454 US. 312, 326—27 (1981) (“Where a plaintiff fails to
allege the existence of any policy or custom that could have arguably violated his rights,
dismissal is proper.”).

Furthermore. "[a]s a general rule, absent allegations of a conspiracy with
traditional state actors, neither appointed nor retained counsel are considered to be acting under
color of state law for purposes of§ 1983 liability.” Weber v. ACLU, No. 06-11220, 2007 WL
438196, at *1 (ED. La. Feb. 5, 2007) (citation omitted) (Magistrate Judge’s Report and
Recommendation); see Rodriguez v. Weprin,1 16 F.3d 62, 65-66 (2d Cir. 1997) (dismissing §
1983 claim against court-appointed appellate counsel in criminal matter, noting that “it is well-
established that court-appointed attorneys performing a lawyer’s traditional functions as counsel
to defendant do not act ‘under color of state law’ and therefore are not subject to suit under 42
U.S.C. § 1983.”). This Court does not consider Stein a “state actor” for purposes of§ 1983 and

Plaintiff’s § 1983 claims against him will be dismissed.8

4. The Complaint Fails to State a Conspiracy Claim Under (3‘ 1985

8 Plaintiffis proceeding pro se and informa pauperis, such that the Clerk of Court and the United States Marshals

Service are responsible for issuing summonses and effecting service of process. See 28 U.S.C. § 1915(d); Fed. R.
Civ. P. 4(c)(3). Stein’s motion to dismiss for failure to serve him within 120 days as is required under Rule 4(m) of
the Federal Rules of Civil Procedure, see Stein Mem. at 9—10, will be denied.

17

Generally, under 42 U.S.C. § 1985(3), there is “a cause of action against two or

more persons who participate in a conspiracy motivated by class-based discriminatory animus.”

Atherlon v. DC. Ofﬁce offhe Mayor, 567 F.3d 672, 681, 688 (DC. Cir. 2009) (citations
omitted); see United Bhd. of Carpenters v. Scott, 463 U.S. 825, 834 (1983) (stating that §
1985(3) pertains to conspiracies to deny equal protection of the laws, and there must be some
racial or other class-based animus behind the conspiracy). To state a viable claim under §
1985(3), Plaintiff must allege:

(1) a conspiracy; (2) for the purpose of depriving, either directly or
indirectly, any person or class of persons of the equal protection of
the laws, . . . and (3) an act in furtherance of the conspiracy; (4)
whereby a person is either injured in [his] person or property or
deprived of any right or privilege of a citizen of the United States.

Martin v. Malhoyl, 830 F.2d 237, 258 (DC. Cir. 1987).

Defendant Stein argues that the complaint “fails to assert a plausible claim of civil
conspiracy” arising from his alleged collusion with defendants Hartung, Ngoh, Williams-
Campbell, Soncini and Young “to violate Plaintiff’s parental rights.” Stein Mem. at 8. At most,
he asserts, the conspiracy allegation “is nothing more than a ‘formulaic recitation’ that is
insufﬁcient as a matter of law.” Id. (citation omitted). Further, Stein argues, the claim fails
because “Plaintiff fails to assert any facts to support Defendants’ alleged conspiracy was
motivated by some class-based, invidiously discriminatory animus.” Id. at 9. On review of the

Complaint, the Court concurs.

“A plaintiff must set forth more than just conclusory allegations of an agreement
to sustain a claim of conspiracy against a motion to dismiss,” Brady v. Livingood, 360 F. Supp.
2d 94, 104 (D.D.C. 2004) (footnote and citations omitted), and Plaintiff fails to do so. The

Complaint also is deﬁcient for its failure to articulate a racial or class-based animus behind the

18

alleged conspiracy. The fact that plaintiff had been incarcerated at all times relevant to the
Complaint, see Compl. $1 106, is insufficient. See Jones v. Tyson Foods, Inc. 971 F. Supp. 2d
648, 668-69 (ND. Miss. 2013) (concluding that “Plaintiffs status as a prisoner is not an
immutable characteristic allowing him the protections of§ 1985(3)”); see also Bush v. Butler,
521 F. Supp. 2d 63, 69 (D.D.C. 2007) (“Plaintiff must be able to identify a class with common
characteristics that has an identiﬁable existence independent of the fact that it members are
victims ofdefendants’ tortious conduct”). Absent adequate allegations that there was “some
racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the
conspirators” action,” Grifﬁn v. Breckenridge. 403 US. 88, 102 (1971), the conspiracy claim
under § 1985 must be dismissed.

5. Defendants Soncini, Williams-Campbell, Friedman, Bellinger, Ngoh, and Hartung Are
Protected by Absolute or Qualiﬁed Immunity

According to Plaintiff, the individual CFSA Defendants took several actions he
deemed objectionable, including submission of reports to the Family Court, which recommended
adoption as J.R.’s permanency goal generally and her adoption by Ms. Young speciﬁcally.
These defendants, “who are either government attorneys or social workers at CFSA,” argue that
they “are entitled to absolute immunity for all actions taken in the context of a judicial
proceeding,” that is, “for their work and court appearances relating to the neglect and adoption
petitions for 1R.” CSFA Defs.’ Mot. at 5-6. In addition, they argue that they are entitled to
qualiﬁed immunity for any “discretionary acts” taken “by pursuing a neglect petition and
supporting the adoption of J .R.” Id. at 8. The Court has reviewed Plaintiff’s submission, see

generally Pl.’s Opp”n to CFSA Defs.’ Mot, ECF No. 37, and identiﬁes no viable opposition to

these arguments.

19

Insofar as the C FSA Defendants, particularly the case workers and their
supervisors, submitted statements to the Family Court in connection with either the neglect
action or proceedings to terminate Plaintiff’s parental rights, they are “entitled to absolute
immunity from suit for what [they] said in the statement[s].” Gray v. Poole, 275 F.3d 1113,

1 1 15 (DC. Cir. 2002) (citing Imbler v. Pachtmart, 424 US. 409 (1976)). In these circumstances,
Defendants would have functioned in the same manner as witnesses in a judicial proceeding, id.
at 1 1 l7, and “atrial witness has absolute immunity with respect to any claim based on the
witness’ testimony,” Rehberg v. Paulk, _ U.S. _, _, 132 S. Ct. 1497, 1505 (2012) (citing
Briscoe v. LaHue, 460 US. 329, 332—33 (1983)) (emphasis in original). In addition, because
“government attorneys who prosecute child neglect actions perform “functions analogous to
those ofa prosecutor [and] should be able to claim absolute immunity with respect to such
acts,” Gray v. Poole, 243 F.3d 572, 577 (DC. Cir. 2001) (citing Butz v. Economou, 438 US.
478, 515 (1978)), Ms. Soneini enjoys absolute immunity with regard to ofﬁcial duties performed
during Family Court proceedings regarding JR.

“Qualified immunity shields federal and state ofﬁcials from money damages
unless a plaintiff pleads facts showing (I) that the ofﬁcial violated a statutory or constitutional
right, and (2) that the right was “clearly established” at the time of the challenged conduct.”
Ashcroft v. (ll-Kidd, __ U.S. __, _, 131 S. Ct. 2074, 2080 (2011) (citing Harlow v. Fitzgerald,
457 US. 800, 818 (1982)) (internal quotation marks omitted). “[A]11 but the plainly incompetent
or those who knowingly violate the law” may enjoy the protection of qualiﬁed immunity.
Malley v. Briggs, 475 US. 335, 341 (1986). Because qualiﬁed immunity is “an immunity/from
suit rather than a mere defense to liability, . . . it is effectively lost if a case is erroneously

permitted to go to trial.” Mitchell v. Forsytlz, 472 US. 51 l, 526 (1985) (emphasis in original).

20

Compl. 11 16. On that date, the Family Court adjudicated J .R. a neglected child and committed
her to CSFA’s care and custody. See P1.’s Opp’n to CFSA Mot., Ex. (excerpt from
Memorandum of Points and Authorities in Support of the Motion for Termination of the Parent
and Child Relationship) at 32. Stein allegedly “never put Plaintiff on notice or advised [him] of
the . . . stipulation and the Court rendering J.R. . . . a neglected child . . . or what the outcome
would mean” with regard to Plaintiffs interest in “seeking full custody” of J .R. Compl. 11 21.

CFSA initially pursued dual goals for J .R.: reuniﬁcation with Ms. Robinson and
concurrently her permanent adoption. Id. W 39-40, 50, 72. In light of Ms. Robinson’s
circumstances, however, reuniﬁcation apparently was problematic.2 See id. W 24, 52; see also
id. W 56-62. Plaintiff identified his niece, Zanielle Young, as a potential placement for IR. until
his release from custody.3 Id. ii 38. In August 2012, Plaintiff met with Ms. Bellinger at the
Fairfax County Detention Center to “discuss case planning . . . and [J .R.’s] placement in [Ms.
Young’s] home.” 1d. 11 30. CFSA did place J.R. with Ms. Young, who had taken kinship care
classes, id. ‘H 33, and who later became a licensed foster parent, see id. W 48, 59, 67.

Elise Hartung, who succeeded Ms. Bellinger, took over J.R.’s case in or about
September 2012. 1d. ‘11 32. According to Plaintiff, Ms. Hartung reported to the Family Court that
his incarceration rendered him unable to participate in any services CFSA could have provided,
see, e. g. id. W 42, 51, and recommended continued efforts towards J .R.’s permanent adoption,

see, e. g, id. W 50-52, 57, yet failed to respond to Plaintiff’s requests to participate in case

3 Ms. Robinson had a history ofdrug abuse, see Compl. W 14, 20, 24, and her whereabouts were unknown at that
time, see id. ii 39. It was determined, apparently, that reuniﬁcation with Ms. Robinson was not a viable option in
light of her continued drug use, failure to appear for scheduled visits with J.R., homelessness, outstanding arrest
warrants, and stipulated neglect. See id. W 39-40; see also Pl.’s Opp’n to CFSA Mot., Ex. (Contact Report dated
July 18, 2012) at 19.

3 Plaintiff names Ms. Young as a defendant in this action, see Compl. 119, but service of process has not been
effected, see Process Receipt and Return, ECF No. 25.

Accordingly, courts must “resolv[e] immunity questions at the earliest possible stage in
litigation.” Hunter v. Bryant, 502 US. 224, 227 (1991) (per curiam).

From the Court’s review of Plaintiff’s factual allegations and exhibits, it appears
that the CFSA Defendants, particularly the case workers, performed investigatory and advisory
functions with respect to J .R.’s placement, progress and permanency goals. These activities are
akin to those performed by police officers in anticipation of a criminal prosecution, and therefore
“are subject to qualified, not absolute, immunity.” Gray, 275 F.3d at 1 117.

III. CONCLUSION
The Court ﬁnds that Plaintiff‘s Complaint fails to state Claims upon which relief

can be granted. Accordingly, the Complaint and this civil action will be dismissed. An Order is

7,05%   (a; H

DATE: '7  til/£4734; °ROSEMARY M. COLLYER
' 1' United States District Judge

issued separately.

21

planning, see id. W 42, and ignored his stated desire for reuniﬁcation with J.R., see, e.g., id. W
32, 49-50.4 Nor did Ms. Hartung forward to JR. the cards and gifts Plaintiff sent. Id. 1] 90.
Apparently there was a misunderstanding as to Ms. Young’s role. According to
Plaintiff, defendants Hartung, Ngoh, Williams-Campbell and Soncini “forced, coerced and
intimidated” Ms. Young “to agree to permanent adoption of JR.” Id. 1] 56. Stein apparently was
under the impression that Plaintiff “support[ed] placement with Ms. Young as well as the agency
. . . facilitating the process.” Id. 1] 58. Ms. Hartung allegedly “wanted something more
permanent for JR.” because of her “young age,” such that “guardianship [was not an] option in
J R.[‘s] case." Id. ﬁ] 57. Plaintiff, however, claimed that he “never supported permanency
placement.” Id. 1] 63. Rather, he agreed to a guardianship arrangement pending his release from
incarceration, see id. W 30, 32, 63, at which time he would pursue reuniﬁcation with JR, see id.
W 46, 49. It was Plaintiff’s understanding that, if Ms. Young were appointed J R.’s guardian, his
parental rights would remain intact. See id. 3] 65. Nevertheless, Defendants pressed not only for
J .R.‘s temporary placement with Ms. Young, but also for termination of Plaintiff’ s parental
rights, see id. [[1] 64, 83, and for JR.’s adoption by Ms. Young, see id. 1]] 46, 49, 52, 57-62.
According to Plaintiff, Stein failed to forward reports prepared by CFSA
regarding J.R., id. f] 44, did not respond to his “long letters requesting legal answers why the
process was taking so long,” id. 1] 45, and failed to explain to Plaintiff how the denial of services

due to his incarceration would affect him and his goal of reuniﬁcation with J .R, see id. W 51-53.

Their relationship deteriorated further in April 2013, when Stein allegedly conspired with Ms.

4 Representations were made the Family Court that, “‘[d]ue to [Plaintiff’ s] lengthy incarceration, [he was] not
available to provide care for URL" or “to form a consistent and reliable interaction or relationship with [J.R.],”
and, therefore, it was “not . . . in the best interest of [JR] to languish in foster care in anticipation of [her] father’s
release from incarceration that [was not expected to] materialize for another year and a half.” Pl.’s Opp’n to CFSA
Mot, Ex. (excerpt from Memorandum of Points and Authorities in Support of the Motion for Termination ofthe
Parent and Child Relationship) at 38.

Hartung and the other CFSA defendants “to change J .R[.’s] dual goal to permanent adoption”
alone. Id. 11 72; see id. 11 86. Further, Plaintiff alleged, CFSA Defendants Ngoh and Williams-
Campbell allegedly submitted a “secret report” to the Family Court in April 2013, id. 11 71, and
with Stein participated in a “secret” Family Court hearing on April 25, 2013, id. 11 72, “in
Plaintiffs absence,” during which Stein “conspired, agreed, and without Plaintiff[’s] knowledge
. . . change[d] J.R. dual goal to permanent adoption,” id. “On Oct[ober] 23, 2013, Plaintiff was
served with a separate consolidated petition for adoption and also a petition for terminating
Plaintiffs parental rights that was filed [on] June 71], 2013.” Id. 11 83; see id. 1176.

In December 2013, Plaintiff asked the Family Court to remove Stein “pursuant to
conﬂict ofinterest,” id. 11 75; see id. 11 79, 87, and asked Stein directly to withdraw, see id. 1111 79-
80, notwithstanding Stein’s understanding that, on Plaintiff s instruction, he would contest J.R.’s
adoption, see, e. g, Pl.’s Opp’n to CFSA Mot., Ex. (Letters to plaintiff from David S. Stein dated
June 19, 2013, August 23, 2013 and October 13, 2013) at 53-57. On January 2, 2014, the
Family Court “relieved . . . Stein of all responsibilities and [appointed] Attorney Andrew
Murane” to represent Plaintiff. Comp]. 1 91. Plaintiff participated by telephone at a Family
Court hearing on January 29, 2014, id. 11 92, and corresponded with new counsel, see id. 1111 93-
94, 102. None ofthe parties has provided a more current status of the Family Court proceedings,
and it is not known whether Plaintiff s parental rights have been terminated or whether J .R. has

been adopted.

Generally, Plaintiff alleges that Defendants deprived him of services geared
toward his reunification with J .R., and of an opportunity to participate in J.R.’s case planning.
See id. 111 104—06. He further alleges that Defendants conspired to effect J.R.’s adoption by Ms.

Young against his wishes and in violation of rights protected by statute and the United States

Constitution. See id. W 107-09. He brings this “Civil Rights Action . . . for damages and
injuncti[ve] relief under 42 U.S.C. [§§] 1983 and [19]85, alleging non—compliance [with] Federal
Enforceable Statutory Rights . . . under Adoption Assistance and Child Welfare Act of 1980[]
and Conspiracy . . . in violation of the First, Fourteenth and Fifth Amendment[s] of the
Constitution and Equal Protection of the Law, Equal Treatment of the Law.” Compl. at 1; see
generally id. W 104-09. Among other relief, Plaintiff demands an order directing Defendants to
“provide all available services to Plaintiff without regard to incarceration,” and to “provide steps
toward reunification with the father and daughter without regard to any discrimination.” Id. at
24. He also demands compensatory and punitive damages. See id. at 25-26.
11. DISCUSSION
A. Dismissal Under Rule 12(b)(])
Defendants move to dismiss the complaint under Rule 12(b)(1) of the Federal
Rules of Civil Procedure on the ground that this Court lacks subject matter jurisdiction over
plaintiff‘s claims. See generally Mem. ofP. & A. in Support of Def. The District of Columbia’s
Mot. to Dismiss Pl.’s Compl., ECF No.13 (“District’s Mem.”) at 5—8; Mem. ofP. & A. in
Support of Def. Stein‘s Mot. to Dismiss, ECF No. 21-1 (“Stein Mem.”) at 9; Mem. ofP. & A. in
Support of Defs. The District of Columbia Child and Family Services Agency, Pamela Soncini,
Vanessa Williams—Campbell, Kelly Friedman, Whitney Bellinger, Rhydeil Ngoh and Elise
Hartung’s Mot. to Dismiss Pl.’s Compl., ECF No. 25 (“CFSA Mem.”) at 3-4.
“Federal district courts are courts of limited jurisdiction,” and “it is to be
presumed that a cause lies outside this limited jurisdiction." Kokkonen v. Guardian Life Ins. Co.
0fAm., 511 US. 375, 377 (1994) (citations omitted). Plaintiff therefore bears the initial burden

ofestablishing by a preponderance of the evidence that the Court has subject matter jurisdiction

over his claims. Id.; see Citizens/for Responsibility and Ethics in Wash. v. US, Dep ’t of
Homeland Sec, 527 F. Supp. 2d 101, 104 (D.D.C. 2007). In deciding a motion brought under
Rule 12(b)(1), the Court “may consider materials outside the pleadings” and “accept[s] all of the
factual allegations in the complaint as true.” Jerome Stevens Pharms., Inc. v. Food & Drug
Admin, 402 F.3d 1249, 1253 (DC. Cir. 2005) (internal quotation marks and citations omitted).

The District of Columbia argues that Plaintiff’ s claims “arise from the events and
circumstances following his child’s removal,” and thus “are inextricably intertwined with the
Family Court proceedings.” District’s Mem. at 5. For this reason, it contends, the Family Court,
not this federal district court, has jurisdiction over Plaintiff 3 claims. Id. In support of its
argument, the District points to provisions of the District of Columbia Code to establish that “the
Family Court has original jurisdiction over ‘proceedings in which a child, as defined in section
16-2301, is alleged to be delinquent, neglected, or in need of supervision,m District’s Mem. at 5-
6 (citing DC. Code § 11—1 101(a)(13)), as well as adoption proceedings, id. at 6 (citing DC.
Code § 11-1101(a)(9)). And, the District argues, “the Family Court retains jurisdiction over a
matter after a child has been adjudicated neglected.” Id. (citing DC. Code § 16-2323)
(additional citations omitted). Lastly, “Me the extent Plaintifﬂ] is challenging the underlying
Family Court proceedings," the District argues that “this Court lacks subject matter jurisdiction
over such claims" under the Rooker-Feldmcm doctrine. Id.

The CFSA Defendants also take the position that “Plaintist claims arise out of
events and circumstances following his child’s removal.” CFSA Mem. at 3. They adopt the
District’s arguments, including its assertion that “this Court lacksjurisdiction over Plaintiffs
Complaint pursuant to the Rooker-Feldmcm doctrine.” Id. Stein, who also joins in the District’s

arguments, see Stein Mem. at 9, adds that “this Court . . . lacks jurisdiction” over Plaintiff‘s

claims “under the domestic relations exception,” id., which generally “divests federal courts of
the power to issue divorce, alimony, and child custody decrees . . . or to determine child support
obligations . . . ." Delaney v. District ofColumbia, 659 F. Supp. 2d 185, 193 (D.D.C. 2009)
(citations omitted).

The Rooker-Feldmarz doctrine applies to “cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the district court
proceedings commenced and inviting district court review and rejection of those judgments.”
Exxon Mobil Corp. v. Saudi Basic Indus. Corp, 544 US. 280, 284 (2005). It prevents a plaintiff
from seeking review ofa Superior Court decision because a federal district court “lack[s]
jurisdiction to review judicial decisions by state and District of Columbia courts.” Richardson v.
District ofColumbia Court oprpeals, 83 F.3d 1513, 1514 (DC. Cir. 1996) (citing District of
Columbia v. Feldman, 460 US. 462, 476 (1983) and Rooker v. Fidelity Trust Co, 263 US. 413
(1923)).

Plaintiff responds that the Rooker- Feldman doctrine does not apply to this case.
See Mem. of P. & A. in Support of Pl.’s Response to Defendant (the District) and Defendant[’]s
Motion to Dismiss, ECF No. 35 (“Pl.’s Opp’n to District’s Mot”) at 8-9. He notes that the case
in the Family Court “is still pending and no ruling has been entered.” 1d. at 8. Further, he
clarifies that he is not “inviting the district court to review and reject any family court
judgments,” and instead is “inviting the district court to determine whether defendant[s’] actions
[have deprived Plaintiff] of [his] substantive, procedural, equal protection, and protection from
discrimination practices in violation of [his] Due Process rights.” Id. at 9; see id. at 2 (stating
that Plaintiff “alleges that all injuries [arose] from the adverse actions of [D]efendants outside the

proceedings in the Family [Court]”); see also id. at 8 (averring that “injuries . . . are . . . traceable

to [D]efendant[s’] actions, as opposed to the Superior Court orders those actions allegedly
caused").

Plaintiff does not challenge a Superior Court judgment or otherwise seek review
ofa Superior Court ruling.5 Nor does Plaintiff ask this Court to rule on a domestic relations
matter, such J.R.’s custody or adoption. The Court therefore denies Defendants” motions to
dismiss for lack of subject matter jurisdiction.6

B. Dismissal Under Federal Rule of Civil Procedure l2(b)(6)

“A motion to dismiss under [Rule] 12(b)(6) tests whether the complaint properly
states a claim on which relief may be granted. ” Davis v. Billington, 775 F. Supp. 2d 23, 32
(D.D.C. 201 1). Although “‘detailed factual allegations’” are not required, a plaintiff must offer
“more than an unadorned, the defendant-unlawfullyeharmed-me accusation,” Ashcroft v. Iqbal,
556 US. 662, 677 (2009) (quoting Bell All, Corp. v. Twombly, 550 U.S. 544, 555-57 (2007)), in
order to “give the defendant fair notice . . . of what the claim is and the grounds upon which it
rests," Twombly, 550 US. at 555 (citation omitted). A plaintiff must offer more than mere

“labels and conclusions . . , [or] a formulaic recitation of the elements ofa cause of action.” Id.

5 Even ifthis Court were authorized to review a Superior Court ruling, it would abstain from interfering in ongoing
Superior Court proceedings. See Delaney, 659 F. Supp. 2d at 193 (citing District Props. Assocs. v. Distric! of
Columbia, 743 F.2d 21, 27 (DC. Cir. 1984) (citing Younger v. Harris, 401 US. 37 (l 971)); see also Whitehead v.
District ofColumb/a Child Support Servs. Div., 892 F. Supp. 2d 315, 318-19 (D.D.C. 2012) (ﬁnding that, under
Younger abstention doctrine, district court lacked subject matterjurisdiction over child support order and
enforcement).

° Under the doctrine ofresjudicala, a priorjudgment on the merits ofa claim bars a plaintiff from relitigating the
same claim. See [AM Nat 'l Pension Fund v. Indus. Gear Mjg. Co., 723 F.2d 944, 949 (DC. Cir. 1983) (noting
that resjua’icata “forecloses all that which might have been litigated previously”). Plaintiffdeems “the resjudicata
doctrine . . . misplaced” because he is not “requesting the District Court to . . . review and reject any (Family
[Court]) judgments pursuant to ﬁnding ofneglect; the petition to terminate parental rights or petition for adoption."
P1.’s Mot. to the Defendant The District of Columbia’s Mot. to Dismiss and Jointed by Defs., ECF No. 35 at 3; see
also Pl.’s Opp’n to District‘s Mot. at 15 (“A ﬁnding that defendants violated Plaintifﬂ’s] . . . due process rights,
equal protection/equal treatment rights . . . will not involve the . . . invalidation of any conclusion orjudgment
reach[ed] by the [Family] Court"). Defendants’ motions to dismiss on the ground that Plaintiff’s claims are barred
under the doctrine ofres judicata, see District’s Mem. at 8—10; CFSA Mem. at 3, will be denied.

at 555. Instead. the “complaint must contain sufficient factual matter, accepted as true, to “state a
claim to reliefthat is plausible on its face.” Iqbal, 556 US. at 678 (quoting Twombly, 550 US.
at 570). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw [a] reasonable inference that the defendant is liable for the misconduct alleged.”
Id (quoting Twombly, 550 US. at 556). “A complaint alleging facts which are merely consistent
with a defendant‘s liability . . . stops short ofthe line between possibility and plausibility of
entitlement to relief.” Id. (citing Twombly, 550 US. at 557) (internal quotation marks omitted).
The complaint is construed liberally in a plaintiff‘s favor, and the Court accepts as true all well-
pleaded factual allegations. Davis, 775 F. Supp. 2d at 32-33. Nevertheless, any conclusory
allegations are not entitled to an assumption of truth, and even those allegations pleaded with
factual support need only be accepted insofar as “they plausibly give rise to an entitlement to
relief." Iqbal, 556 US. at 679.
1. The CFSA Is Non Sui Juris

The CFSA Defendants move to dismiss the agency as a party defendant. CFSA
Mem. at 4. “As an agency within the District of Columbia government, CF SA is non suijuris
and cannot be a party to this matter.” Id. The motion will be granted, and CFSA will be

dismissed as a party in this action. See, e.g., Hickman v. Library ofCongress, _ F. Supp. 3d ,

 

_, 2014 WL 6612905, at *2 (D.D.C. Nov. 24, 2014) (ﬁnding that the DC. Public Library as
subordinate District government agency is not suable entity); Whitehead v. District of Columbia

Child Support Servs. Div., 892 F. Supp. 2d 315, 319 (D.D.C. 2012) (dismissing CSSD as non sui
juris); see also szdrat v. District ofColumbia, 106 F. Supp. 2d 1, 5 (D.D.C. 2000) (listing
various District of Columbia agencies that are non suijuris). The Court proceeds as if Plaintiff

had sued the District of Columbia directly.

10